PER CURIAM.
Appellant, William Walter Avelino, filed a petition in the District Court, complaining of his detention by the warden of the California State Prison at Folsom, California, and praying for a writ of habeas corpus. The detention arose out of process issued by a State court of California. The District Court entered a final order denying the petition. Appellant has filed a notice of appeal and has applied to this court for leave to prosecute the appeal in forma pauperis. No certificate of probable cause has been issued. See 28 U.S.C.A. § 2253. Instead, the District Judge has certified that there is no probable cause. Therefore the ap-. plication is denied.